Exhibit 10.7
EXECUTION COPY
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 12, 2010, by and among CONSTAR, INC., a Pennsylvania corporation (the
“Borrower”), the other Credit Parties, General Electric Capital Corporation, a
Delaware corporation (in its individual capacity, “GE Capital”), as the sole
Lender and as Agent for the Lenders (in such capacity, the “Agent”), amends that
certain Credit Agreement, dated as of February 11, 2010 (the “Credit
Agreement”), by and among the Borrower, the other Credit Parties signatory
thereto, the Agent and the Lender. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.
RECITALS
A. The Borrower has requested that the Lenders amend the Credit Agreement as set
forth herein.
B. The Agent and the Lenders signatory hereto have agreed, on the terms and
conditions set forth below, to so amend the Credit Agreement.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the other Credit Parties
signatory hereto, the Lenders signatory hereto and the Agent hereby agree as
follows:
1. Amendment to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 2 of this Amendment, the Credit Agreement is
hereby amended as follows:
(a) Section 1.1(b)(i)(A)(ii) of the Credit Agreement is hereby amended to delete
therefrom the reference to “$15,000,000” and to insert therefor a reference to
“$20,000,000”.
(b) Section 1.9(d) of the Credit Agreement is hereby amended to delete therefrom
the phrase “If, at any time prior to the six-month anniversary of the Closing
Date,” and to insert therefor the following phrase: “If, at any time prior to
the first anniversary of the Amendment No. 1 Effective Date,”.

 

 



--------------------------------------------------------------------------------



 



(c) Section 1.13(d) of the Credit Agreement is hereby amended to delete the
proviso thereof in its entirety.
(d) Section 1.13(e) of the Credit Agreement is hereby amended to delete the
proviso thereof in its entirety.
(e) Section 6.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
6.2 Minimum Fixed Charge Coverage Ratio. If Excess Availability (i) during any
fiscal month is less than $12,500,000 for any period of five (5) consecutive
Business Days during such fiscal month or (ii) is less than $7,500,000 at any
time during any fiscal month, the Borrower shall not permit the Fixed Charge
Coverage Ratio to be less than 1.00:1.00, calculated on a trailing twelve
(12) month basis as of the last day of the then most recently ended fiscal month
for which financial statements have been delivered pursuant to Section 4.1.
(f) Section 11.1 of the Credit Agreement is hereby amended to amend and restate
the definition of “Applicable Margin” in its entirety as follows:
“Applicable Margin” means:
(a) for the period commencing on the Closing Date through the first day of the
calendar month immediately following the calendar month during which financial
statements for September 2010 are delivered:
(i) if a Base Rate Loan, three percent (3.00%) per annum; and
(ii) if a LIBOR Rate Loan, four percent (4.00%) per annum; and
(b) thereafter, the Applicable Margin shall equal the applicable LIBOR margin or
Base Rate margin per annum in effect from time to time determined as set forth
on the table below based upon the applicable Fixed Charge Coverage Ratio,
calculated on a trailing twelve (12) month basis as of the last day of the then
immediately preceding fiscal month:

                              Applicable   If Fixed Charge Coverage   Applicable
Margin     Margin for   Ratio is:   for Base Rate Loans     LIBOR Rate Loans  
> 1.20:1.00
    2.75 %     3.75 %
≥ 1.00:1.00, but ≤ 1.20:1.00
    3.00 %     4.00 %
< 1.00:1.00
    3.25 %     4.25 %

 

2



--------------------------------------------------------------------------------



 



The Applicable Margin shall be adjusted from time to time upon delivery to Agent
of the monthly financial statements for each fiscal month required to be
delivered pursuant to Section 4.1 accompanied by a written calculation of the
Fixed Charge Coverage Ratio certified on behalf of the Borrower by a Responsible
Officer of the Borrower as of the end of the fiscal month for which such
financial statements are delivered. If such calculation indicates that the
Applicable Margin shall increase or decrease, then on the first day of the
calendar month following the date of delivery of such financial statements and
written calculation the Applicable Margin shall be adjusted in accordance
therewith; provided, however, that if the Borrower shall fail to deliver any
such financial statements for any such fiscal month by the date required
pursuant to Section 4.1, then, at Agent’s election, effective as of the first
day of the calendar month following the end of the calendar month during which
such financial statements were to have been delivered, and continuing through
the first day of the calendar month following the date (if ever) when such
financial statements and such written calculation are finally delivered, the
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above. Notwithstanding anything
herein to the contrary, Swing Loans may not be LIBOR Rate Loans.
In the event that any financial statement or Compliance Certificate delivered
pursuant to Sections 4.1 or 4.2 is inaccurate, and such inaccuracy, if
corrected, would have led to the imposition of a higher Applicable Margin for
any period than the Applicable Margin applied for that period, then (i) the
Borrower shall immediately deliver to Agent a corrected financial statement and
a corrected Compliance Certificate for that period, (ii) the Applicable Margin
shall be determined based on the corrected Compliance Certificate for that
period, and (iii) the Borrower shall immediately pay to Agent (for the account
of the Lenders that hold the Revolving Loan Commitments and Loans at the time
such payment is received, regardless of whether those Lenders held the Revolving
Loan Commitments and Loans during the relevant period) the accrued additional
interest owing as a result of such increased Applicable Margin for that period.
This paragraph shall not limit the rights of Agent or the Lenders with respect
to subsection 1.3(c) and Article VII hereof, and shall survive the termination
of this Agreement until the payment in full in cash of the aggregate outstanding
principal balance of the Loans.
If an Event of Default is continuing at the time that a reduction in the
Applicable Margins is to be implemented in accordance with the table above, such
reduction will be deferred unless and until the first day of the calendar month
after the written waiver thereof.

 

3



--------------------------------------------------------------------------------



 



(g) Section 11.1 of the Credit Agreement is hereby further amended to amend and
restate clause (c) of the definition of “Borrowing Base” in its entirety as
follows:
(c) $5,000,000; provided, however, if the Fixed Charge Coverage Ratio,
calculated on a trailing twelve (12) month basis as of the last day of the 2011
Fiscal Year or the last day of any subsequent fiscal month, is at least
1.20:1.00, then $2,500,000 effective as of the date on which the Borrower shall
have delivered the financial statements and other information and materials
required by Section 4.1(a) hereof with respect to such Fiscal Year ended;
(h) Section 11.1 of the Credit Agreement is hereby further amended to amend and
restate clause (b)(vii) of the definition of “Consolidated EBITDA” in its
entirety as follows:
(vii) cash restructuring charges of (A) up to $3,000,000 per Fiscal Year for the
2010 Fiscal Year and 2011 Fiscal Year, and (B) up to $1,500,000 per Fiscal Year
for the 2012 Fiscal Year and (pro-rated) for the 2013 Fiscal Year (subject, for
all charges under this clause (vii), to Borrower having provided Agent with
supporting detail for such charges as may be reasonably satisfactory to Agent);
and
(i) Section 11.1 of the Credit Agreement is hereby further amended to amend and
restate clause (b)(iii) of the definition of “Fixed Charge Coverage Ratio” in
its entirety as follows:
(iii) Unfinanced Capital Expenditures during such period,
(j) Section 11.1 of the Credit Agreement is hereby further amended to add the
following new definitions in the correct alphabetical order:
“Amendment No. 1 Effective Date” means August 12, 2010.
“Unfinanced Capital Expenditures” means Capital Expenditures paid for with
proceeds of operating cash or Revolving Loans, and, in any event, excluding (i)
Capital Expenditures paid for with proceeds of Indebtedness permitted under
Sections 5.5(d), 5.5(i), 5.5(j) or 5.5(l) and (ii) Capital Expenditures paid for
with proceeds of the disposition of fixed assets permitted under Section 5.2
within 300 days of the consummation of such disposition.
(k) Exhibit 4.2(b) of the Credit Agreement is hereby amended and restated in its
entirety as provided in Annex A hereto.

 

4



--------------------------------------------------------------------------------



 



2. Effectiveness of this Amendment; Conditions Precedent. The provisions of
Section 1 of this Amendment shall be deemed to have become effective as of the
date of this Amendment, but such effectiveness shall be expressly conditioned
upon Agent’s receipt of the following:
(a) a counterpart of this Amendment executed and delivered by duly authorized
officers of the Borrower, each other Credit Party, the Required Lenders and
Agent; and
(b) a counterpart of that certain fee letter of even date herewith between the
Borrower and Agent.
3. Miscellaneous.
(a) Headings. The various headings of this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.
(b) Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof.
(c) Interpretation. No provision of this Amendment shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party’s having or being
deemed to have structured, drafted or dictated such provision.
(d) Representations, Warranties and Covenants. Each Credit Party hereby
represents and warrants that, as of the date hereof:
(i) this Amendment and the Credit Agreement as amended by this Amendment,
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against it in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditor’s rights generally or by equitable
principles relating to enforceability;
(ii) its execution, delivery and performance of this Amendment and its
performance of the Credit Agreement as amended by this Amendment, (A) are within
such Person’s power; (B) have been duly authorized by all necessary corporate,
limited liability company or limited partnership action; (C) do not contravene
any provision of such Person’s charter, bylaws, partnership agreement or
operating agreement, as applicable; (D) do not violate in any material respect
any law or regulation, or any order or decree of any court or Governmental
Authority; (E) do not conflict in any material respect with or result in a
material breach or termination of, constitute a default under or accelerate or
permit the acceleration of any performance required by, any material indenture,
mortgage, deed of trust, lease, agreement or other material instrument to which
such Person is a party or by which such Person or any of its material property
is bound; (F) do not result in the creation or imposition of any Lien upon any
of the property of such Person other than those in favor of Agent, on behalf of
itself and Lenders, pursuant to the Loan Documents; and (G) do not require any
material consent or approval of any Governmental Authority or any other Person
that has not already been obtained; and

 

5



--------------------------------------------------------------------------------



 



(iii) (1) no Default or Event of Default has occurred and is continuing and
(2) all of the representations and warranties of such Credit Party contained in
the Credit Agreement and in each other Loan Document to which it is a party are
true and correct in all material respects as of the date hereof as though made
on and as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by the Credit Agreement.
(e) Reaffirmation, Ratification and Acknowledgment. Each Credit Party hereby (1)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, and each grant of security interests and Liens in favor
of the Agent, under each Loan Document to which it is a party, (2) agrees and
acknowledges that such ratification and reaffirmation is not a condition to the
continued effectiveness of such Loan Documents, (3) agrees that neither such
ratification and reaffirmation, nor the Agent’s or any Lender’s solicitation of
such ratification and reaffirmation, constitutes a course of dealing giving rise
to any obligation or condition requiring a similar or any other ratification or
reaffirmation from such Credit Party with respect to any subsequent
modifications to the Credit Agreement or the other Loan Documents and (4) agrees
that none of the terms and conditions of this Amendment shall limit or diminish
its payment and performance obligations, contingent or otherwise, under the Loan
Documents to which it is a party. The Credit Agreement, as modified by this
Amendment, is in all respects ratified and confirmed. The parties hereto agree
that each of the Loan Documents shall remain in full force and effect and is
hereby ratified and confirmed. This Amendment shall constitute a Loan Document
for purposes of the Credit Agreement.
(f) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.
(g) Effect. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby
and each reference in the other Loan Documents to the Credit Agreement,
“thereunder,” “thereof,” or words of like import shall mean and be a reference
to the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document for purposes of the Credit Agreement.
(h) No Novation or Waiver. Except as specifically set forth in this Amendment,
the execution, delivery and effectiveness of this Amendment shall not (a) limit,
impair, constitute a waiver by, or otherwise affect any right, power or remedy
of, the Agent or any Lender under the Credit Agreement or any other Loan
Document, (b) constitute a waiver of any provision in the Credit Agreement or in
any of the other Loan Documents or of any Default or Event of Default that may
have occurred and be continuing or (c) alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or in any of the other Loan Documents, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.

 

6



--------------------------------------------------------------------------------



 



(i) Agent’s Expenses. Without limitation of the obligations of the Credit
Parties under Section 9.5 of the Credit Agreement, the Borrower hereby agrees to
promptly reimburse Agent for all of the reasonable out-of-pocket expenses,
including, without limitation, attorneys’ and paralegals’ fees, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment.
******

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

            CONSTAR, INC.,
as Borrower
      By:   /s/ J. Mark Borseth         Name:   J. Mark Borseth        Title:  
Executive V.P. and C.F.O.        CONSTAR INTERNATIONAL INC.
BFF INC.
DT, INC.
CONSTAR FOREIGN HOLDINGS, INC.,
as Credit Parties
      By:   /s/ J. Mark Borseth         Name:   J. Mark Borseth        Title:  
Executive V.P. and C.F.O.        CONSTAR INTERNATIONAL U.K. LIMITED,
as a Credit Parties
      By:   /s/Chris Phelan         Name:   Chris Phelan        Title:   V.P.
European Operations   

Signature Page to
Amendment No. 1 (Constar Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and as the sole Lender
      By:   /s/ Thomas Morante       Name:   Thomas Morante       Title:   Duly
Authorized Signatory     

Signature Page to
Amendment No. 1 (Constar Credit Agreement)

 

 



--------------------------------------------------------------------------------



 



ANNEX A
EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
CONSTAR, INC.
Date: [_____] [__], 20[__]
This Compliance Certificate (this “Certificate”) is given by Constar, Inc., a
Pennsylvania corporation (the “Borrower”), pursuant to subsection 4.2(b) of that
certain Credit Agreement, dated as of February 11, 2010 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, each other “Credit Party” that is a
party thereto, the Lenders, L/C Issuers party thereto and General Electric
Capital Corporation, as administrative agent for the Lenders. Capitalized terms
used herein but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement.
The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower. By executing this Certificate, such officer hereby certifies to
Agent, Lenders and L/C Issuer, on behalf of the Borrower, that:
(a) the financial statements delivered with this Certificate in accordance with
subsection 4.1(a) and/or 4.1(b) of the Credit Agreement fairly present, in all
material respects, in accordance with GAAP the financial position and the
results of operations of Holdings and its Subsidiaries as of the dates of and
for the periods covered by such financial statements (subject, in the case of
interim financial statements, to normal year-end adjustments and the absence of
balance sheet reclassifications and footnote disclosure);
(b) to such officer’s knowledge, each Credit Party and each of their
Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed, performed or
satisfied by them, and such officer had not obtained knowledge of any Default or
Event of Default [except as specified on the written attachment hereto];
(c) Exhibit A hereto is a correct calculation of each of the financial covenants
contained in Article VI of the Credit Agreement;
(d) based on the Fixed Charge Coverage Ratio as calculated in Exhibit A hereto,
the Applicable Margin for (i) Revolving Loans which are Base Rate Loans and
Swing Loans is [_________] and (ii) the Applicable Margin for Revolving Loans
which are LIBOR Rate Loans is [_________];
(e) since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:
(i) changed its legal name, identity or jurisdiction of incorporation,
organization or formation except as follows:
[____________________________________];

 

 



--------------------------------------------------------------------------------



 



(ii) acquired all or substantially all of the assets of, or merged or
consolidated with or into, any Person, except as follows:
[____________________________________]; or
(iii) changed its address or otherwise relocated, acquired fee simple title to
any real property or entered into any real property leases, except as follows:
[____________________________________];
(f) attached hereto as Schedule 1 are the reports required by Section 4.2(i);
and1
[(g) attached hereto as Schedules 2 through 6 are the reports required by
Sections 3.16 (Intellectual Property), 3.19 (Ventures, Subsidiaries and
Affiliates; Outstanding Stock), 3.21 (Locations of Inventory, Equipment and
Books and Records), 4.2(j)(i) (government contracts) and 4.2(j)(ii) (deposit
accounts) as of the above date.]2
IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by one
of its Responsible Officers this [________] day of [___________________],
20[_____].

            CONSTAR, INC.
      By:           Its:     

Note: Unless otherwise specified, all financial covenants are calculated for
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.
 

      1  
To be delivered concurrently with monthly financial statements.
  2  
To be delivered concurrently with quarterly and annual financial statements.

 

E 4.2(b)-2



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Covenant 6.1 Capital Expenditure Limit

     
For purposes of Covenant 6.1, Capital Expenditures are defined as follows:
   
 
   
The aggregate of all expenditures and obligations, for the relevant test period
set forth in Section 6.1 of the Credit Agreement, which should be capitalized
under GAAP
  $_________
 
   
Less: [To the extent included above, amounts paid as the
purchase price for a Permitted Acquisition]
  $_________
 
   
Capital Expenditures
  $_________
 
   
Permitted Capital Expenditures [(including carry forward of $_________ from
prior period)]
  $_________
 
   
In Compliance
  Yes/No

Fixed Charge Coverage Ratio (Covenant 6.2 and Applicable Margin)
Covenant 6.2:

     
Was (i) Excess Availability during the most recent fiscal month less than
$12,500,000 for any period of five (5) consecutive Business Days during such
fiscal month, or (ii) Excess Availability during the most recent fiscal month
less than $7,500,000 at any time during such fiscal month?
  Yes/No
 
   
If No, in compliance. If Yes, was the Fixed Charge Coverage Ratio greater than
or equal to 1.0:1.0, calculated on a trailing twelve (12) month basis as of the
last day of the previous fiscal month for which financial statements have been
delivered pursuant to Section 4.1 of the Credit Agreement?
  Yes/No
 
   
If Yes, in compliance. If No, not in compliance.
   
 
   

 

 



--------------------------------------------------------------------------------



 



     
Fixed Charge Coverage Ratio for the current month ended (for purposes of
calculating the Applicable Margin):
   
 
   
Calculate Consolidated EBITDA and Fixed Charge Coverage Ratio as follows:
   
 
   
Consolidated EBITDA:
   
 
   
(a) Consolidated Net Income of such Person for such period
  $_________
 
   
plus
   
 
   
(b) the sum of, in each case to the extent included in the calculation of
Consolidated Net Income but without duplication:
   

         
 
 
          (i) any provision for income taxes;
  $_________
 
       
 
 
          (ii) Consolidated Interest Expense;
  $_________
 
       
 
 
          (iii) loss from extraordinary items;
  $_________
 
       
 
 
          (iv) depreciation, depletion and amortization expenses, including
amortization related to asset retirement obligations;
  $_________
 
       
 
 
          (v) non-recurring transaction expenses incurred through February 28,
2010, including without limitation any such expenses relating to the
transactions contemplated by the Loan Documents (provided that the aggregate
amount of expenses added to Consolidated Net Income pursuant to this clause
(v) shall not exceed $15,000,000);
  $_________
 
       
 
 
          (vi) (A) non-recurring cash charges incurred from January 1, 2010
through December 31, 2010 related to restructuring the business to accommodate
the requirements of the 2008 Pepsi Contract (provided that the aggregate amount
of expenses added to Consolidated Net Income pursuant to this clause (vi)(A)
shall not exceed $650,000) and (B) non-recurring cash charges incurred prior to
January 1, 2010 related to restructuring the business to accommodate the
requirements of the 2008 Pepsi Contract;
  $_________
 
       

[$_________] TERM NOTE B
OF [NAME OF BORROWER] FOR THE BENEFIT OF [NAME OF LENDER]

 

 



--------------------------------------------------------------------------------



 



         
 
 
          (vii) cash restructuring charges of (A) up to $3,000,000 per Fiscal
Year for the 2010 Fiscal Year and 2011 Fiscal Year, and (B) up to $1,500,000 per
Fiscal Year for the 2012 Fiscal Year and (pro-rated) for the 2013 Fiscal Year
(subject, for all charges under this clause (vii), to Borrower having provided
Agent with supporting detail for such charges as may be reasonably satisfactory
to Agent); and
  $_________
 
       
 
 
          (viii) all other non-cash charges and non-cash losses for such period,
including foreign currency adjustments, additions to accounts receivable and
inventory reserves, impairment charges for goodwill and other assets, accounting
changes, financing costs, the amount of any compensation deduction as the result
of any grant of stock or stock equivalents to employees, officers, directors or
consultants, but excluding any such non-cash charge, expense or loss to the
extent that it represents an accrual of or a reserve for cash expenses in any
future period or an amortization of a prepaid cash expense that was paid in a
prior period
  $_________

     
minus
   
 
   
(c) the sum of, in each case to the extent included in the calculation of such
Consolidated Net Income but without duplication, (i) any credit for income tax,
(ii) interest income, (iii) gains from extraordinary items for such period,
(iv) any aggregate net gain (but not any aggregate net loss) from the sale,
exchange or other disposition of capital assets by such Person and (v) any other
non-cash gains or other items, including accounting changes, which have been
added in determining Consolidated Net Income (other than the accrual of revenue
in the ordinary course), including any reversal of a change referred to in
clause (b)(v) above by reason of a decrease in the value of any Stock or Stock
Equivalent.
  $_________

[$_________] TERM NOTE B
OF [NAME OF BORROWER] FOR THE BENEFIT OF [NAME OF LENDER]

 

 



--------------------------------------------------------------------------------



 



     
Consolidated EBITDA
  $_________
 
   
Fixed Charge Coverage Ratio:
   
 
   
(a) Consolidated EBITDA
  $_________
 
   
     divided by
   
 
   
(b) the sum of
   
 
   
     (i) Consolidated Interest Expense paid or accrued (excluding (x) interest
paid in kind and (y) non-cash accretion of interest on the First Mortgage
Notes), but for the avoidance of doubt including the accrual of cash interest on
of the First Mortgage Notes, without duplication for such period
  $_________
 
   
     (ii) scheduled payments of principal with respect to Indebtedness during
such period
  $_________
 
   
     (iii) Unfinanced Capital Expenditures during such period
  $_________
 
   
     (iv) income taxes paid in cash during such period
  $_________
 
   
     (v) cash dividends and other equity distributions during such period paid
by Holdings
  $_________
 
   
     total:
  $_________
 
   
Fixed Charge Coverage Ratio
  _________

[$_________] TERM NOTE B
OF [NAME OF BORROWER] FOR THE BENEFIT OF [NAME OF LENDER]

 

 